Appeal by the petitioner from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered March 26, 1996, refusing to grant a petition for a writ of habeas corpus.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The appellant has raised no nonfrivolous issues in his supplemental pro se brief. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.